Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
(i) pressure relief hole (see claims 4, 12, 13).
(ii) pressure relief valve (see claim 4, 12, 13).
(iii) the memory is fixed by a soft connection or a hard connection (claim 1)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4-7, 10, and 12-16 are objected to because of the following informalities: 

(I) As per MPEP 608.01(m):
The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material. While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). If, at the time of allowance, the quoted terminology is not present, it is inserted by the Office of Data Management. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

Emphasis added.
A claim is a sentence. Being a single sentence (for each claim), it must start with a capital letter, and end with a period - and those must be the only capital letters or periods in the claim (other than for, e.g., a capital letter denoting a shape of a claim element structure, e.g., "L-shaped end" ). 
As such:
(a) the term "A liner" (see line 3 of claim 1) should be changed to the term --a liner--.
(b) the term "An internal" (see line 4 of claim 1) should be changed to the term --an internal--.
(c) the term "A memory" (see line 5 of claim 1) should be changed to the term --a memory--.
(II) With regard to claim 2 (lines 2-3), the term "the inner and outer walls" should be changed to the term --inner and outer walls--.
	(III) With regard to claim 4 (line 3), the term "the fire" should be changed to the term --a fire--.
	(IV) With regard to claim 4 (line 4), the term "vaporization of water" implies that the term "water" has been previously set forth in the claimed invention (e.g., where is the "water" located in reference to other structure? Is it referenced by the previous recitation of the term "liquid"?) . Applicant should amend the clams to incorporate such a positive reference to the term water or perhaps amend claim 4 in some other manner.
(V) With regard to claim 4 (line 5), the term "the steam" should be changed to the term --steam--.
(VI) Claim 5 has been amended to not depend upon any claim. It is assumed that claim 5 was intended to depend from claim 1. Applicant should amend claim 5 to depend from a pending claim. 
(VII) With regard to claim 6 (line 2), the term "fireresistant" should be changed to the term --fire-resistant--.
(VIII) With regard to claim 7 (line 2), the term "the outer part of the fire-resistant shell" should be changed to the term --an outer part of the fire-resistant shell
(IX) With regard to claim 10 (line 1), the term "(Currently Amended" should include a closed parenthesis to read --(Currently Amended)--.
(X) With regard to claim 12 (line 3), the term "the fire" should be changed to the term --a fire--.
	(XI) With regard to claim 12 (line 5), the term "the steam" should be changed to the term --steam--.
(XII) With regard to claim 13 (line 3), the term "the fire" should be changed to the term --a fire--.
	(XIII) With regard to claim 13 (lines 3-4), the term "vaporization of water" implies that the term "water" has been previously set forth in the claimed invention (e.g., where is the "water" located in reference to other structure? Is it referenced by the previous recitation of the term "liquid"?) . Applicant should amend the clams to incorporate such a positive reference to the term water or perhaps amend claim 13 in some other manner.
(XIV) With regard to claim 13 (line 5), the term "the steam" should be changed to the term --steam--.
	(XV) With regard to claim 14 (line 1), the term "fireresistant" should be changed to the term --fire-resistant--.
(XVI) With regard to claim 15 (line 1), the term "fireresistant" should be changed to the term --fire-resistant--.
	(XVII) With regard to claim 16 (line 1), the term "fireresistant" should be changed to the term --fire-resistant--.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN 103118509 A).
	As per claim 1, Lin (CN 103118509 A) discloses a data disaster recovery storage device, wherein the data disaster recovery storage device comprises: a liner (e.g., 4) filled with liquid (e.g., see abstract, paragraphs [0007-0008]); a memory (e.g., 1 and/or the internal components including (1) and (3), internal to water shell (4) - that is, the cavity in which (1) and its components are provided) arranged inside the liner (4), the memory (1) is in contact (e.g., at least via indirect contact) with the liquid (e.g., water) in all directions (e.g., see abstract, paragraphs [0007-0008]), and the memory is fixed by a soft connection (e.g., 3) or a hard connection (e.g., the support of the internal cavity (4), per se)- see Fig. 1. Additionally, an internal data cable (e.g., 11) is provided extending outward from the liner (4), where the memory (1) is connected with the internal data cable (11).
	As per claims 3 (and as per claim 11, rejected, infra), wherein the memory (1) and the internal data cable (11) adopt (e.g., the setting in which the cable and the memory are placed, ensure that water will not permeate the electronics, lest the device becomes inoperable) a waterproof shell (within water shell (4)) or waterproof setting to prevent liquid from entering which will cause a short circuit.  
As per claims 5 and 15 (and as per claims 14 and 16, rejected, infra) and 14-16, wherein a fire-resistant shell (e.g., 5) is provided on the outer side of the liner (4) (Fig. 1), and an upper cover (e.g., 52) and a lower cover (e.g., 51) of the fire-resistant shell (5) outside the liner (4) are connected by a connecting ring or concave-convex tenon and mortise structure (e.g., se Fig. 7, wherein the covers (51, 52) are connected by a concave-convex structure prevent heat from entering.  
As per claim 6, wherein the fire-resistant shell (5) is provided with a cable slotting for the internal data cable (11) to pass through the cable slotting - see Figs, 2, 3 and 1; see also paragraph [0055].  
As per claim 10, a carrier (e.g., 6) is provided, wherein it comprises the data disaster recovery storage device, and the data disaster recovery storage device is fixedly installed in the carrier (6) - see Fig. 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7-9, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 103118509 A).
	See the description of Lin (CN 103118509 A), supra.
	As per the rejection of claim 11, see the rejection of claim 3, supra.
As per the rejection of claims 14 and 16, see the rejection of claim 5, supra.
	As per claim 2, Lin (CN 103118509 A) further discloses wherein the data disaster recovery storage device further comprises a housing (e.g., 5), and the liner (4) is filled with a water absorption material (e.g., balls (44) - see, inter alia, paragraph [0010]), and the material (44) absorbs water to prevent water loss and play the role of heat absorption and vibration isolation and buffering. 
As per claim 2, although Lin (CN 103118509 A) remains silent regarding wherein the fireproof structure housing the memory (1) includes inner and outer walls of the liner (4) and the housing (5) are coated with fire-resistant and thermal insulation coating, and wherein the water absorption material (44) is a resin, such that the resin absorbs water to form a hydrogel, Official notice is taken that fireproof protective structures and resin water absorption materials formed of resin, to form hydrogels, are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the fireproof structure housing the memory (1) of Lin (CN 103118509 A) as including inner and outer walls of the liner (4) and the housing (5) being coated with fire-resistant and thermal insulation coating, and wherein the water absorption material (44) is a resin, such that the resin absorbs water to form a hydrogel, as is known in the art, in order to provide sufficient fireproofing material structures via coating, and to further provide well-known resin water absorption materials (balls) which adequately absorb water in the manner intended by Lin (CN 103118509 A).
As per claims 4, 12, and 13 Lin (CN 103118509 A) further discloses wherein when the water is turned to steam (e.g., by a car crash which causes a fire to produce high temperature, the pressure generated by the vaporization of water in the liner (4) is vented via pressure relief holes (46) to release the pressure outward through the pressure relief hole, so as to ensure that the steam is discharged in time and the internal temperature does not exceed 100 °C. See, inter alia, paragraphs [0013, 0039, 0070]).
As per claims 4, 12, and 13, however, Lin (CN 103118509 A) remains silent with regard to providing the pressure relief hole as being sealed by a pressure relief valve. 
Official notice is taken that pressure relief valves are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a pressure relief valve used in conjunction with the pressure relief holes (46) of Lin (CN 103118509 A), as is known in the art, in order to simply and reliably provide a very quick and sure-fire manner of relieving the pressure of water converted to steam in the event of a crash and fire, in the manner taught and suggested by Lin (CN 103118509 A) (see, inter alia, paragraphs [0013, 0039, 0070]) using a safe and reliable valve that relieves pressure, as is well-known, established and appreciated in the art.
As per claim 7, although Lin (CN 103118509 A) remains silent regarding wherein the outer part of the fire-resistant shell (5) is hooped with a high temperature resistant cable tie, Official notice is taken that using high temperature resistant cable ties are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the outer part of the fire-resistant shell (5) of Lin (CN 103118509 A) as being hooped with a high temperature resistant cable tie, in order to simply provide a manner in which the fire-resistant shell of Lin (CN 103118509 A) can be adequately secreted to a vehicle in which it is disposed thus preventing movement in the event of a crash (in the manner suggested by Lin (CN 103118509 A)). 
As per claims 8, 17, and 18, wherein the data disaster recovery storage device of Lin (CN 103118509 A) further comprises a housing (e.g., 6), and the fire-resistant shell (5) is installed inside the housing (6) (Fig. 1), and the internal data cable (11) passes through the liner (4) and the fire-resistant shell (5) in sequence - see Figs. 1, 2, 3. 
As per claims 8, 17, and 18, however, Lin (CN 103118509 A) remains silent regarding wherein the housing (6) is installed with a data connection element (which accepts the cable (11) from the shell (5) as seen in Fig. 2).
 Official notice is taken that data connection elements (connected to internal data cables) are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the outer part of the housing (6) of Lin (CN 103118509 A) with a data connection element (e.g., in the form of a ubiquitous data connection interface port), in order to simply connect the data interface port of the internal memory (1) with a host device, as is well-known, established and appreciated in the art.
As per claim 9, Lin (CN 103118509 A) discloses that the housing (6) includes a housing upper cover (uppermost portion of (6), as per Fig. 1 and 2), an enclosure (e.g. the sidewall portions of (6), as per Figs. 1,2 ), and a housing base (e.g., lowermost portion of (6), as per Figs. 1, 2), and the housing upper cover, the enclosure and the housing base are processed by stainless steel (e.g., see paragraph [0041]).
As per claim 9, however, Lin (CN 103118509 A) remains silent regarding wherein the housing (6) is cylindrical and the two ends of the enclosure are respectively connected with the housing upper cover and the housing base by threads.
Regarding the shape of the housing as being cylindrical, the mere change in the outer shape of the fireproof structure fails to yield any discernable advantage (none is disclosed by the Applicant's disclosure) and would have been readily applicable to the fireproof structure of Lin (CN 103118509 A); that is, whether the shape of the fireproof data disaster recovery storage device is cylindrical or some other form, given that the device will perform the same, provide the same function, and yield the same result, is seen to be simply an obvious design variants that produces no unambiguous advantage over the prior art. 
Furthermore, the specification fails to set forth any disclosure which convinces the Examiner that the particular configuration or shape of the fireproof data disaster recovery storage device is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of fitting space constraints inside the vehicle in which it is intended to be used.  See In re Dailey, 149 USPQ 47 (CCPA 1966); Graham v. Deere Co., 383 U.S. 1, 148 USPQ 459.
Regarding (claim 9) wherein the two ends of the enclosure are respectively connected with the housing upper cover and the housing base by threads, Official notice is taken that housing components being coupled together via threads, are notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the two ends of the enclosure of Lin (CN 103118509 A) as being respectively connected with the housing upper cover and the housing base by threads, as is known in the art, in order to simply and reliably provide a very quick and sure-fire manner of coupling two components together in a tight and reliable manner, as is well-known, established and appreciated in the art.


Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein storage devices are provided in protection housings, in the event of vehicle crashes and/or other destructive events, to preserve the integrity of the data storage device.
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.


Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688